Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Victor Antolik, Appellant                              Appeal from the 345th District Court of
                                                       Travis County, Texas (Tr. Ct. No. D-1-GN-
No. 06-18-00096-CV          v.                         17-000655). Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
Dennis Antolik, Appellee                               Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Victor Antolik, pay all costs of this appeal.




                                                       RENDERED MAY 15, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk